Case 0:21-cv-60816-WPD Document 1-1Cas
                                     Entered
                                      eN t1mWon :
                                                FLSD Docket
                                                 CACE-      04/15/2021
                                                      21-006375          Page
                                                                  Division:251 of 17
Filipg# 123:87024E-Filed03/28/202111:16:5àAM

                                                    m TIIECX CUIT COURT OF THE 17TH
                                                    JuoIcIAL cIRcUrr.m ANo FoR
                                                    BRow m colm ,FLORIDA


                                                             CASE NO.

                                                             FBN:65625



           CAROLYN ARONSON,

                         Plaintil
                  VS.


           W CHAEL COHEN,

                        Defendant.
                                                    /


                                              SU- ONN
           TO DEFEO ANT:                     M ICHAE COIIEN

           BVSH -                            PMR RAEL coa Rw
                                             103 So.DaleAvenue
                                             Ho dersonvilleyN c 28792

                                                    Or

                                             l44 U.S.176
                                             Saluda,NC 28773


                                           IM PO RTANT:
                  A lawsuitK'lsbe> Gledagainstyou. You have twœty (20)calodardaysaH tMs
           m'mmonsigm edonyouto flltawrittenresw nsetot:eattachedComplaintwith*eclerkofthis
           -   .Ae nee e notpme tyou.Y- e                -     < e kdinglecax me        givœ
           aboveand thennm esofthepe es,mustbesled ifyoqwantthecoG to her yoc side ofthecase.
           lfyou do not l1le yo!zr- onse on time,you m ay lose t:e = e,and yourwages,money,and
           prope > y l- œ.
                         +bytakm withoutfe erwsming fmm *eœ* .Thereareot:œ le>


                                                   1

          ***FILED:BROW ARD COUNTK FL BRENDA D.FORMAN. CLERK 83/2&2021 l1:16:53AM .****
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 2 of 17




            re       l. You> ywanttocananxttzrneyril taway.lfm udonotknow aaattorneysyou
            > ycallanm - refx lsœviceora1+ aidoe (Este int%ep- < ).
                    Ifyou choosetoGleawrittenrem onseyourselr atlex etimeyou fleyour
            wnt'tenv - etothecounyoumustalsomailore e acopy ofyour- ite r-                       o
            theçtplaintiO laintiœ sAttom ey''namedbelow:

            M ICRAEI.A SACK& ESQUIRE,Te SaeksFiro 721:W -    ' >n'*Aveaxw
            Parklanl R 33:7:Phone(954)5754691orM /bile(954)4454527.
                                                 IM O RTAN TE
                    Uste ha sido demnndndn legalmente. Tiene20 diag,contadosa partirdela cibo deœ te
            noéhr>einnspam tY testar1e& = % adj-        pœ esçric y         ' > teœ dbe .Iln1%
           llnm ldn telefonica no lo protegera. Siusted desea que el tribunalconsie su def- a,debe
           pntqenœ su respuesta pm escritoaincluyo do elnum ero * 1caso y los nom bres da hs pa-
           1- - * . So usted no contok h d- oA a tit= po.pe 'ese - dœ elcax y po*i           'a =
           d- jadodesw in- osypmpiedades,opnv
                                            'adodesusdev âos,sh e oavise* 1tn'- l.
           Existenoe sM uisutosleN les.Silodesea,pue eustedconsulœ a= abogado '
                                                                              1m mediatamente.
           Siaoen-       axm e gadoypuedell- raMnadehsolcinasdexm'e- 'a1+ queap=                 ç'n
           laguiaelefze     .

                 Sidesearespondera la a- nndnporsu c= +,almismo ti   >                      preseno
           su = puesu ante el- 6.- 1, = - ,,-.,1a viarm o -  o     N '                       ' > su
           respuesu al la persona denomins& abajo com # %t:tjtE
                                                              '7
                                                               1y'   Yœ s
           Aûomey''    dOteoAbogadode1Demandantel.    lo    .
                                                                   a
                                                                                 ê'toaTpl
                                                 IM PORTANT                     *e     o

                  I- e       e je - -
                                    ' tm e ente- ' o- - v- .V+ - * '*                     'fsa
           partkdeh dàtel'assige ondecettecie onpourdeposer= eresponseecritealaplainted-jolte
           auqresdeceeibuat IJnse lecoupdetelephoneex insumq- - vouspm*ger.Vousetœ
           obllgœ & A - vote-           - 'oyavec- h'tm duhx- e a= 'œ dd- d % =
           despadiesnommem ic$sivoussoubaitezqueletribunalcntendevoA cause.Sivousnedv sez
           pasvo% -   ecitedansloR lai> isvousrixjuezdrpœdrelano.,q-aimqique voee u1A1
                                                                                     'm z
           vo- v- u vosNe- - v- œ e l- h e < - x.*-- v e le - Y eu- l
           11y ad'autresobli& tionsjuridkua etvouspouvozm'querir1esserdcesime iatsd'unavocat.
           Siyousneconnlixt'zpasd'avœ al,vouspourriez telephonera un servicçdmreferente d'avocats
           ouaunhnn'
                   x d'assie- -juridique(sgx tal'nnnuxim de*1ep*r- ).
                    Sivous choisessez de deposer vous-m eme use reponse ecrite, ilvous faudra
           çgale-      en > m etempsquer- - fonnaEte,fm'm parve ourexv dierunecopiede
           votereponseecriteauV lm'ntlœ plaintim sAttomer (Plaia entourasonavocat)nomme
           ci-dessous.

            sA' .> A ye
           Pk nue sàuo-


                                                       2
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 3 of 17




            qWA
              .
              AmJ#.&zax
            FJJP % teria zvezrze
            Papklan4 FL 33076
            Phone:(9542445-2527
            Fu #crNo.* &J#2J



            THE STATE OF FLORIDA

                   TO M CH SHERIFF OF THE STATE:You arecommanded to servethis
            sllmm onsanda copy oftheComplaintin tbislawsuiton theabove-nam eddefo dant
                   DATED:
                     M A R 29 2021

                                                  BRENDA FORM AN
                                                  CLERK OF 'IME COUNW COURT



           ISEAQ                                  BY:




                                                 3
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 4 of 17




                                                      IN TIIE cm currcotm T OFTHB 17TH
                                                      n m lcx cm cu T,lx AND FoR
                                                      BRow m     coo 'rY,FLORIDA


                                                             CASE NO.

                                                             FBN:65625


           CAROLYN ARONSON ,

                          Plaintiff,

                 VS.


           M ICHAEL COHEN

                         Defendant.
                                                     /

                                                  CO M PLAPG

                 'Ihe Plaintif,CAROLYN ARONSON,by and through undersiN ed counsel, for

           herclaim sagainstDefendantM ICHAEL COHEN ,allegesasfollows:

                                             JUW SDICTION

                 1) n isisanactionfordsmagesexceedingtlle$30,* 0.00thresholdminimum
                       required to imposejurisdiction upon thisCourt,exclusive ofinterestand
                       cosl ;

                 2) Plaintif CarolynAmnsonmsidesat14lslaBahiaDrive,Ft.LaudtrdaleFL
                       33316,withinthejudicialdisG ctoftheahwe-styledçourt
                 3) DefendantisanindividualwhoisnotaresidentofthestateofFlorida,butby
                       virtue of, inter alia.comm itling the below-referenced tohious acts and

                       causinginjmy toPlaintifwitbinthestateofFloridw issubjecttojurisdicdon
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 5 of 17




                     within theabove-styled CourtpursuanttoFlorida'sIm g Arm Stam te;

                  4) Uponinformstion andbelief,Defendlmtresidesat103So.DaleAvenuein
                     thecity ofHendersonville,NC 28792 and hasaprincipalpl= ofbushmss

                     locatedat144 U.S.176 in the cityofSaludw NC 28773.

                  5) A11conditionsprece entto slingthissuithavebe> satistled orotherwise
                     excused by Defendymt'sconduct.

                                                  C O UN T O NE

                                                      LO EL

                 6) Plaintil repeats and re-allgges each and every allegation set forth in
                    pamp aphs 1 tbrough 5 as iffully re-stated and incorpomtM by reference

                    herein.

                 7) Defendsntisahairstylistwhohasengagedin arepetidve,unabated smear
                    campaiN towcds Plaintiff over the com se of the past fom yem.s and

                    counting, which defamatory conduct is typically originated from
                    Defendant's posts and/or accounl on popular Social M edia platforms,
                    primmilyFacebook andLinkedln.

                 8) Apparently disgnmtled by somf bizarre and falsebeliefthatDefendantis
                    responsible for,inter aliw the creation and success of Plaintiœ s haircare

                    compu y bnmd,It'sa 1û He care (hereine erçflt'sa 1û''),andthatsince
                    Plaintif doesnotgivehim creditforO me,DefendantCohen hasproceeded

                    to lammh and perpetuate his defamatory attack upon Plaintif tbatrgmsins
                    unabated untiltlletim eoft11:sling oftlw instantcom plaint.
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 6 of 17




                  9) PlaintiffistheownerandCEO ofoneofthelargest,female-ownedhaircare
                     com pany in Am erica;

                  10)PlaintiF fotmdedherimmensely successfulhaircrecompany severalyears
                     ago w1t11herex-husband from theizown ideas,money,tim eand elort,and

                     hmsheretoforemaintainedanexcellentreputationinthehaircareindustryover
                     thecourseoftbepast15yearsand counting;

                  11)Plaintifisinformei believesandthereonallegethatonoraboutthetimethat
                     Plaintiff acquired full ownership in It's a 10 in January of 2017, and
                    continuing tmtilthe time ofthe iling ofthe instantcomplaint, Defendsnt

                     Cohen wrote, originated, posted, distributed, com municated and

                    disseminated num erousdisparaging,falseanddefamatorywritten statements

                    overtheInternetregardingPlaintië includingthosem stsattachedhereinas
                    composite ExhibitA hereto (hereinafter Gthe Dispo ging Statementso),
                    whicbrepresentjustasmallsnapshotofDefendxot'snnmeieningdefamatoq
                    conduct.

                 12)n eDisparaging Statementsweremass-disseminatedby Defendantviathe
                    worldwide W eb,two ofwhich tfw m Linkedln)were within thepastsix
                    months,21 of which are false and/or misleadhg,do not constimte pure

                    opinion and tendto subjectthePlaintif todisvace,contempt ridiculeand
                    distrustin thebusinesscommunity;

                 13)PlaintiFfurtherallegesthattheportionsofDefenzhnt'sstatementsrelatingto
                    Defendantbeing responsible for the idea forPlaintic scompany, Plaintiff
                    being a liar,and PlaintiF belaying herfriendsare false. misleading aswell
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 7 of 17




                     asunprivileged;

                  14)Thewordsand statementsofDefendantcouldreasonably betmderstoodby
                     anobjectivepersontohaveadefamatoryeffectuponthePlaintifrasengaging
                     in unetbicalbusiness prad ices as wellas nottelling the trt:1 as to how her

                     businesswasfounded,and otherwisediminishingPlaintil sov- llroleand

                     accomplishm entswith lt'sa10.Flldber,Defendnnt'sdefamatoa statements
                     impute culpability and blame on PlaintilTforactionsand eventsthatnever

                     took place.

                 15)DefendnntCohen intendonally,andatthevery least,negligentlypublished
                     and/orcommunicated M s defnmltory wordsand statementsto third parties

                     * 4 refused to remove sam e aûer being contacted by Plaintif and/orher
                     agents,who reasonahly requested tllecommunicationsberemoved and have

                    heretofore attempted to block Defendant's nnmelenting posts, albeit

                     tmsuccessfully;

                 16)As an acmaland proximate resultofDefendant's conduct Plainuf has
                     and/orw illsuFeradualand specialdamagestotheextentaccording to proof

                     atthefimeoftrialin tbismatter.

                   W HEREFORE,the Plaintif re&œtfully requests thatjudgmentbe entered
                 againstDefendantM ICHAEL COHEN fora11dnmsgessuffered by the Plaintifr

                 due to the Defendant'sLibel,including compensatol dnm ages,specialdamnges

                 (inclusive offuture lostproft),courtcosts,interest,equitable and/orinjunctive
                 reliefandanyotlwrremelliesthattheCourtdeemKjustandappropriate.
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 8 of 17




                                               COUNT TW O

                              APPLICATION FOR PERM ANENT INJUNCTION


                   17)Plaintifr repeats and re-alleges each and every allegadon set forth in
                      paragraphs 1 te ugh 16,supra,as if R lly restated and incoporated by

                      reference herein.

                   18)n e acts of Defendant Cohen cmnplained of above are jeopardizing
                      Plaintiœ scho cter,reputation,livelihood,businvssandgoodwillassociated

                      therewith,and arecausingirreparablehsrm to thePlaintiff;

                   19)PlaintiF islikelytoprevailonthemeritsofhercaseforvariousreasons,one
                      ofthemoresalientonesbeingthatDefendnntdefamedPlaintc castPlaintif
                      in a falselil tand falsely poreaying theroleofDefendantin creatingthe
                      ideasbehind It'sa 10 Haircare via Defendant's postsoverthe world-wide

                      W eb through populr socialmeiasites(Facebookand Linkedlnlw11 the
                      prim ary m otivation of ltsrming Plaintiff and her business, w hile

                      systematicallyengaging inan unprivileged smearcampaia againstPlaintiff;

                   20)UnlessDefendnntisenjoinedandrequiredtoengageinafl-
                                                                       lrmativeactqoras
                      othelwiseequitably orderedby thecourt,(a)toremoveanyand allwritten
                      communications,whetheroverthelntem etorotherwise,referencingPlaintiff

                     orhercompany,It'sa 10.whetherthestatementsorsim ilarstatem entsthereto

                      setforthinExbibitA,orothelwise;and(b)permimentlyrefrainfrom making
                     any disparaging, misleading or defam atory communications regarding

                     Phintil or lt's a 10 in the future tkough a11modes of comm tmicatiow

                     w hether through him self or his agents,proxies,assigns and successoa in
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 9 of 17




                        interest,Dtfendant will continue his wrongfulactivities unimpeded, and

                        continueto causeirreparableham ltoPlaintiffforwM chtheremayulimately
                        benoadequaterem edyatlaw;
                  W HBREFORE: Plaine       thereby requests tbat this Honomble Court grant a

           preliminary andpermsnentinjunctionrequiringDefendsmtCohen,aswellashisagents,
            employees,assigns,proxiesand successorin interestto:

                  1) permanently remove any and al1written communications,whdheroverthe

                     lntemetorotherwise,referencingPlainifforIt'saj0,whetberthestatements
                     setforthinExhibitA,orotherwise;

                  2) permanently refraining 9om originating, msking or disseminaung any
                     disparaging,misleading ordefam atory comm unicationsregarding Plaintil or

                     It*sa 10 in thefuturethrough a1Im odesofcommunication;whilerequiringthe

                     Defendant

                  3) to file witll this Court and to serve upon Plaintic s cotmsel referenced
                     immediately below,and within tht
                                                    'rty (30)daysaherentry and serviceofa
                     preliminaryorpermu entinjundion,awrittenreportundc oathsettingforthin
                     detailthe manner and form in which the D efendanthas complied and will

                     continuetocomplywiththeinjunction;and
                 4) such otherandfurt%erreliefmstllisCoud dete= inesjustandappropriate.




                                                   6
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 10 of 17




           DATED :M arch 28,2021

                                             Respectfully submitted,

                                             TheUQ :AFFi-
                                             7210 W isteriaAvenue
                                             Parklant FL 33076

                                             t'
                                              Wx.
                                                mLnrîj.*!.
                                                         sYl
                                             Colm qelforPlaintiff
                                             Fu BarNo.65625
                                             Tel:(954+ 5-2527
                                             Email;msacks@bellsouthmet
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 11 of 17




                                      EX H IBIT A
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 12 of 17
 Rqactions
                                                                          @**




 C om m ents                                              M ost relevant C

                                                                            ($rï1 ***
      * O
        Mi
         wcnh
            ea
             re
              at
               lS
                Ca
                 olu
                   hd
                    eanh.
                        a1
                         ir
                          sg
                           tarage
                         Did you talk about how you took m y
                         idea for it a 10 .A nd used it to benefit
                         your self .A nd aIIIw anted w as to help
                         you and Scott yourx husband .D id yOu
                         talk abouthow to betrak som eone and
                         how friends and being honest is not
                         im portantto you

                         Like % ?Ix

:
.
''
 1
 !
 )
 7.'
 ::'
     (
     .,
      .
      -
      f).r)
         y)
          ;
          j
         -.
           ,
           )
           .
           ).
           j         .
                         Aferdj
                         Freel ta QH af
                             ance    aira&.M1st
                                             akeup A rtist                  ($(1 ***
k
:
y-
 .-
 .
      -..;    ,.,
              . .-




                         Very inspiring!

                         Like . @ 2
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 13 of 17



         e
         -
                    e
                    u-'-=<- laA14o -
                    - .=--<-M.a u$mAR
                        M :M 4- 4:.4x* Ae-

         lisguyise xlose egm.e H'#:10
         webe kdbim y- .
         Hewro*<qnelbie.œ pk- l-+ e nwe he   tedeql> t

         T$Ye   ,,.H.:1% e gGnebwrinr.


                      11:15                                            <,t''
                                                                           )
                                                                           /5G E
                                                                           .       t
             # Mail

                G             q M ICHAEL COHEN




             M IC H A EL C O H EN
             O w neratsaluda hair garage
             saluda hair garage
             Tryon,North Carolina,U nited States

                  1          >.              Ignore      M ore...


             Activity                                                    Follow

                               Y N a *# N a xyo a a vxz W la n l a a M a çea m
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 14 of 17



        m           * -
        =           = = CZ= K **
        .----       zx


         @ Facebook ****0 LK                      3:62PM                  $. 60% œ ZJ
            < Requests                         Mic
                                                 Mhease
                                                      se
                                                       ln
                                                        Cgoehren

                                        M ichaelC ohen
                       i,
                        /
                        ê..y'
                       ..
                      ...   -.
                             ,.
                            'î
                            t           You and M ichaelCohen aren'tconnected on
                .           ;           Facebook
                y
                z
                j
                (.'
                '                .j
                                  y.
                                   y.
                                        Lives il3 H endersonville,North Carolina


                                                  *
                                                  )
                                                  ..g ()/
                                                        tj.$
                                                           4j.
                                                             j

                                this is m ike cohen the hairstylistthat
                                help you com e up w ith yourfirstIine
                                Iink w ich failed help you and scott
                                com e up w ith it a 10 nam e and first
                                product .iw as hopping bye now you
                                w ould have done w hats right butyou
                                have neverthank m e orgave ana

            Vs                  credit

                                and how yourproductw as thoughtpf
                                is a com plete Iie w ich ihave keep
                                proof od aII the years w illyou do w hat
                                right.You used to be a honestperson
                                orw illyou contihue on the path od
            ay greed
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 15 of 17




       DfSm ICTCOURT,AM Ms CouNm STATE oeCOLORAX
       1100JUDICIALCENTER DRIVE,BRIGHTON,CO 80601


       THE PEOPLE OF THE STATE OF COLOM DO
       lnthe Inte- tof:V@** A*--'e R@IIIm Child                                w                                w
       Date ofBidh::9/212:18                                                            coud Us* 0n1

       UPON THE PETITION 0F:                                                case Num e      Z4JAZ;
       Peti:onec BeKina W le lnaer
       AND CONCERNING:                                                      Division:         Coue          :
       Respondent: Eli- R*IlIv


                                                   Re m of% - 1*


   Iam 18 years orolderand nota pa* to the action.Iservedthe Notice ofAdoption Pr-             ing and Summonsto
   Respondent,a copy ofthe Peti
                              ti
                               on forAdoption,and Petition to Term inate the Parent-child LegalRelationship in this
   case on the Respondentin tcountyl                      North Carolina on April2.2021at 1:07 Dm atthe following
   Iocation:                                .

   Idellve-M the dx um*ne by (çh*lkon*):
   X Byhandingittoaperson identi,edto meastheRespondent(printname):Eli
                                                                     seReillv.
   Q     Byleavingitwith (printname)                            ,whoisdesignatedtorecelveservice for
   the Respondenthe-xuse ofthe following rela:onship with the Respondent:                                       as
   providedforinC.R.C.P.4(e).
   Q        Iaoempted to serve the Respondenton           occasions buthave notbeen able to lnr>te the Respondent.
   Retum tothe Petitionerismadeon(date)                                -                .
   Q        IaqemptedtoIeave itwithRespondentwho retsedsewice.

   X Private processsewer.

   D B#che kingthis* x.Iam acknowe gingIam sllinginmeblane andnote ngingane ingelseonthe form.
   X Byche king 1is* x,lam ackn- ledglng thatIhave madea changeto% originalO ntentofthisform            .

                                                   VERIFICATION
   Ide la- und@rp*nalk ofpedue underth*1aw ofColoradoth.tth*fo- oing1*tru@andçorrxt.
   Executed on the       day of                 . 2021 in
                     (date)       (month)        (year)        (ciW/otherIotatlon,anisKtècountry)

   (printednameofprocessserver)                             (signature orprocesssewer)

   Retum ofServi
               œ
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 16 of 17



                                          ks,                     IIl= y 1lo W= I1u #W U lu u Gm u 111= I1u 11I
                                                             telling you truth Ican only post he...
                                                             M IC HAEL com m ented
                                            ,:  ) C arolyn and Scott sharg w ere
                                                r
                                                  actually good people that ltrusted...
                                                             M IC HAEL com m ented
                                            )                C arolyn and Scottsharg ow ned a
                                            '                productcallIink that w ent undert                    .. .

                                                             M IC H AEL com m ented

                                                                           See alIactivitx
        '



             ..
                  '
                           .       ...
                                       ''
                               ' '' E' ;
                                                        .'




             . .
                 .    .
                               .
                                   ),
                               ))'. .yê
                                      ....
                                         j'y)
                                            '
                                            ,t.. '
                                        . ''.       .       . .
                                                                       *
                                                                       se
                                                                        az         @            .*          e.
                          ..                            .. . ..
                               éèm e                               My Network      Post     Notifications   Jobs




            AKAlwm ...Cornm'
                           * ToYom'stc'-
            Ce A
            * 1<'1*Foq e r=;CEO
                     j**'* '
Case 0:21-cv-60816-WPD Document 1-1 Entered on FLSD Docket 04/15/2021 Page 17 of 17




      6$*'t

                                    /



      Ge
